Citation Nr: 9917740	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-20 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a meniscectomy with chondromalacia right patella 
and pain and effusion, currently evaluated as 10 percent 
disabling.  

2.  Propriety of the initial 10 percent evaluation assigned 
for traumatic arthritis of the right knee, with limitation of 
motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1970 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
RO, which denied a claim for an evaluation in excess of 10 
percent for service-connected disability formerly 
characterized as arthrotomy and meniscectomy of the right 
knee, with chondromalacia, right patella.  The veteran had a 
hearing before the undersigned Board Member at the RO in June 
1997.

In October 1997, the Board remanded the appeal for additional 
development and adjudication.  In January 1999, while the 
case was in remand status, the RO recharacterized the 
veteran's service-connected disability as postoperative 
residuals of a meniscectomy, chondromalacia of the right 
patella, with pain and effusion, and granted service 
connection and assigned a separate 10 percent disability 
evaluation for traumatic arthritis of the right knee with 
limitation of motion.  Thus, the initially appealed increased 
rating claim now requires consideration of the two assigned 
evaluations for the right knee. 

As evaluation of the rating assigned for the veteran's 
arthritis involves a question of the propriety of the initial 
evaluation assigned, that issue has been recharacterized in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case of Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issue accordingly.  Furthermore, 
inasmuch as the grant of 10 percent evaluations each for the 
right knee instability and right knee arthritis are not the 
maximum benefits available under the rating schedule, the 
increased rating issues still remain viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable evaluation of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected postoperative residuals 
of a right knee meniscectomy, chondromalacia of the right 
patella, include pain, effusion, and some occasional 
anterior-posterior instability and anterior looseness of the 
right knee joint. 

3.  The veteran's traumatic arthritis of the right knee with 
limitation of motion (established by x-ray) is manifested by 
crepitus and motion minimally limited by pain (0 to 120 
degrees, extension to flexion); the veteran subjectively 
complains of pain on use of the right leg, especially on 
prolonged walking or standing, occasional swelling, and 
occasional exacerbation of these symptoms, approximately 
three times per year.  


CONCLUSION OF LAW

1.  The criteria for more than a 10 percent evaluation for 
service-connected postoperative residuals of a right knee 
meniscectomy, chondromalacia patella, with pain, effusion are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).  

2.  As the assignment of an initial 10 percent rating for 
traumatic arthritis of the right knee with limitation of 
motion is proper, the criteria for a higher evaluation are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

In January 1977, service connection was established for the 
postoperative residuals of a right knee arthrotomy and 
meniscectomy, with chondromalacia of the right patella.  A 10 
percent evaluation was assigned and remained in effect for 
many years thereafter.  

In September 1994, the veteran filed a claim for an increased 
rating on the basis that his disability had increased in 
severity.  

The veteran's complaints of symptomatology regarding the 
right knee include swelling and stiffness, as noted on VA 
examination in October 1995.  At that time, the right knee 
appeared slightly swollen on examination.  There was some 
minimal limitation of motion of the knee, but there was no 
lateral instability, and no pain in motion of the right knee.  
X-rays then revealed mild degenerative changes.

While VA treatment records dated in August 1996 show that the 
veteran was a possible candidate for additional right knee 
surgery, no record indicates that the possible surgery was 
ever scheduled.  Neither the veteran nor his representative 
has asserted that the veteran underwent any surgery; in 
November 1996, the right knee was essentially unchanged since 
last follow-up examination

On VA examination in November 1996, the veteran reported 
additional right knee symptoms with weather changes.  He wore 
a right knee brace to the examination, and he reported using 
a cane.  Over-the-counter Ibuprofen medication was used for 
the control of these symptoms.  The veteran was found to 
ambulate with a bit of a limp on the right side, without the 
cane or brace; his right thigh had about one inch of atrophy, 
compared to the left; he had well-healed arthrotomy scars on 
the medial aspect of the right knee, with tenderness, 
swelling and "spurs."  The examiner noted some crepitation 
on motion of the right knee joint, a slight decreased varus, 
and minimal limitation of motion from 0 degrees to 120 
degrees of flexion.  There was no effusion and no 
instability.  The diagnosis was residual postoperative 
meniscectomy, right knee, with traumatic arthritis.  X-rays 
then revealed mild degenerative changes.

In June 1997, the veteran testified before the undersigned 
Board Member at the RO.  During his hearing, the veteran 
denied that he had taken any time off from work in the past 6 
months due to service-connected right knee disability.  He 
stated that his only medication was Motrin. 

In October 1997, the Board remanded the appeal for additional 
necessary development, inter alia, for a re-examination of 
the veteran and a medical opinion.  Specifically, the VA 
examiner was to provide an opinion regarding any functional 
impairment of the right knee, including such factors as pain 
on motion, fatigue, incoordination, or weakness of the right 
knee joint.

In December 1997, he was found to have mild valgus 
instability , and range of motion was 0 to 120 degrees with 
crepitus.  The assessment was that the veteran had a 
"moderately severe disability."  The veteran was to seek 
follow-up evaluation in one year (however, additional 
treatment or surgery regarding the right knee is neither 
demonstrated by the record, nor identified by the veteran or 
his representative).

On VA examination in April 1998, the veteran reported 
progressive worsening of right knee symptomatology over the 
years, including increased pain, weakness, stiffness, 
swelling, occasional give-way, locking, and fatigue.  The 
veteran reported being able to stand or walk for less than a 
few hours at a time.  He stated that he could do no climbing 
activities.  He reported pain with use of the right knee, 
including pain on repetitious activities, on bending, and on 
squatting.  The veteran reported increased symptomatology on 
occasional flare-ups, which he reported occur approximately 
three times a year.  He indicated that, on these occasional 
flare-ups, he would use crutches for ambulation, or he would 
be completely incapacitated, and unable to perform any 
standing or walking.  At the time of the examination, the 
veteran wore a knee brace, and he reported occasionally using 
a cane.  Weather changes result in increased aches and pains, 
as well as soreness and tenderness of the right knee.  

On physical examination, the veteran was able to ambulate 
without the right knee brace.  He could raise onto his toes 
and heels and partially squat, limited only by the stiffness 
and pain in the right knee.  The right knee surgical scars 
were found to be well healed.  There was pain, soreness, and 
tenderness about the patello-femoral joint and medial 
compartment, with some crepitation, and pain on motion of the 
knee joint.  Right knee notion was from 0 degrees of full 
extension to 120 degrees of flexion, both actively and 
passively.  McMurry's testing was negative, and the knee was 
stable to medical and lateral testing.  There was anterior-
posterior instability, with some looseness noted anteriorly 
and pain and crepitation throughout the range of motion.  The 
diagnosis was residual of a post-operative meniscectomy, 
right knee, with chondromalacia and traumatic arthritis.  The 
examiner concluded the veteran's limited motion is 
undoubtedly due to his arthritis.  The flare-ups were thought 
to result in more stiffness in the right knee, with a 
significant inability to get around and function on the job.  
The examiner noted that the veteran presently had good 
strength, and found no weakened movement in the leg.  The 
examiner further offered that the exact degree of impairment 
on flare-ups could not be more specifically determined.  

In January 1999, the veteran recharacterized the veteran's 
service-connected disability (as noted above), and granted 
service connection and assigned a separate 10 percent 
disability evaluation for traumatic arthritis, effective 
September 1994.


II.  Analysis  

The veteran's claim is "well grounded," meaning the claim 
is "plausible...or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  As all of the evidence that 
is relevant to the claim has been properly developed, VA has 
satisfied its "duty to assist."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran has alleged that his right knee disabilities 
should be rated higher than 10 percent because he 
experiences, not only recurring pain, painful motion, and 
limitation of motion ("stiffness"), but also instability 
("giving way"), crepitus ("popping"), swelling, and 
locking, including an exacerbation of these symptoms on 
occasional flare-ups, approximately three time per year.  He 
also claimed that his symptoms are most prevalent during 
prolonged physical activity of any sort, such as standing or 
walking, and that he unable to perform any climbing 
activities what so ever.  

Historically, the severity of the veteran's service-connected 
right knee disability was  evaluated under  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, pursuant to which symptomatic 
removal of semilunar cartilage is evaluated; a 10 percent 
rating was assigned for all of the residuals.  In January 
1999, the RO recharacterized the service-connected disability 
as postoperative residuals of a meniscectomy with 
chondromalacia of the right patella, with pain and effusion, 
continuing the 10 percent evaluation under Diagnostic Code 
5259, the highest evaluation assignable under that diagnostic 
code. 

However, in January 1999, the RO also appropriately 
recognized that a separate disability evaluation was 
warranted for the traumatic arthritis of the right knee, as 
manifested by limitation of motion.  A 10 percent rating was 
assigned under Diagnostic Code 5010.  The RO's actions in 
this regard are tantamount to assigning separate evaluations 
for arthritis and instability (the latter of which is 
evaluated pursuant to Diagnostic Code 5257).  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997), and VAOPGCPREC 
9-98 (Aug. 14, 1998).  Hence, the Board determines that 
evaluation of the veteran's post-operative residuals of a 
meniscectomy with chronromalacia of the right patella, 
consisting, primarily of instability, pain and effusion, are 
most appropriately evaluated under Diagnostic Code 5257.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Under Diagnostic Code 5257, the current 10 percent disability 
evaluation is assigned for slight subluxation or lateral 
instability of the knee.  A 20 percent rating is available if 
moderate; severe subluxation or lateral instability warrants 
a 30 percent evaluation.  

The medical evidence shows that the veteran experiences not 
more than mild overall instability.  Instability was not 
shown on VA examinations in October 1995 or November 1996.  
Mild instability was noted during treatment in December 1997.  
On VA examination in April 1998, the examiner noted that the 
right knee included anterior-posterior instability, with some 
looseness anteriorly; however, no medial or lateral 
instability was noted.  Moreover, even though the veteran 
indicated that he used a brace, occasionally a cane, and 
that, during flare-ups, he needs crutches (if he's able to 
walk at all), there is no objective evidence to support these 
assertions, or clear indication that his brace, cane, or 
crutches are medical necessities; indeed, the veteran was 
able to walk without both his brace and his cane on most 
recent VA examination, even though he wore the brace to the 
examination.  The Board does not doubt that the veteran's 
instability results in some functional loss, to include pain 
and occasionally giving away of the right leg; however, there 
is no objective evidence that the instability is more 
disabling than contemplated by the current 10 percent 
evaluation.  As there is no medical basis upon which to 
conclude that the veteran suffers from at least moderate 
instability, which is warranted for assignment of the next 
higher 20 percent evaluation, the Board must conclude that 
the criteria for an evaluation in excess of the currently 
assigned 10 percent rating under Diagnostic Code 5257 are not 
met.

As noted above, the veteran also has a separate 10 percent 
evaluation for traumatic arthritis of the right knee.  Under 
Diagnostic Code 5010, traumatic arthritis is evaluated as 
degenerative arthritis under Diagnostic Code 5003.  That 
diagnostic code prescribes that arthritis established by x-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Code 
5260, for limitation of flexion of the leg at the knee joint, 
and Diagnostic Code 5261, for limitation of extension of the 
leg at the knee joint).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added.

The veteran's right knee arthritis has been shown to result 
in no more than minimal limitation of motion, occasional 
swelling, and crepitus (not shown to result in any functional 
loss) since the effective date of the grant of service 
connection for traumatic arthritis--September 1994.  Indeed, 
on VA examination in October 1995, minimal limitation of 
motion and slight swelling was shown.  VA examinations in 
November 1996 and April 1998 revealed some swelling and full 
extension to 0 degrees, but flexion limited to 120 degrees; 
however, such range of motion is only marginally less than 
the 0-to-140 degree range that VA considers to be entirely 
normal.  See 38 C.F.R. § 4.71, Plate II.   Clearly, such 
findings warrant no more than a noncompensable evaluation 
under Diagnostic Code 5260 and 5261; these measurements fall 
far short of the criteria for a compensable, 10 percent 
rating, under either Code 5260 (requiring that flexion be 
limited to 45 degrees or less) or Code 5261 (requiring that 
extension be limited to 10 degrees or more).  

The Board acknowledges, however that the veteran's motion is 
limited by pain, objectively shown on recent VA examinations; 
such pain is shown to limit the veteran's ability to squat, 
and soreness about the knee area has been noted.  VA 
outpatient treatment records between 1994 and 1997 also show 
occasional treatment for, inter alia, knee pain, which the 
veteran asserts is greater with use, on activity, and with 
weather changes.  Moreover, while the April 1998 VA examiner 
was unable to quantify the extent of any functional loss 
during flare-ups, he did include his opinion that the flare-
ups resulted in more stiffness in the right knee with 
significant to get around and function on the job.  This 
assessment, however, must be considered in light of the fact 
that the veteran has denied missing much if any work because 
of his knee problems, and has only estimated that his flare-
ups occurred approximately three times yearly.  

The Board does not doubt that, consistent with his 
assertions, the veteran experiences some functional loss 
beyond that objectively shown, with increased activity, 
weather changes, and during flare-ups.  Thus, as the Board 
finds that the veteran's arthritis is manifested by pain, 
albeit noncompensable, limited motion, the current 10 percent 
evaluation, assigned under Diagnostic Code 5010 (or, more 
accurately, Diagnostic Code 5003) is appropriate.  Assignment 
of such a rating is consistent with the intention of the 
rating schedule to recognize painful motion due to arthritis 
as warranting at least the minimum evaluation for the joint.  
See 38 C.F.R. § 4.59.  However, there is no basis for 
assignment of more than a 10 percent evaluation for 
functional loss, even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  As noted above, clinical 
findings indicative of functional loss are limited; no 
weakness, excess fatigability, excess motion, or 
incoordination is medically shown.  Moreover, the veteran's 
pain is not objectively shown to be so disabling as to 
warrant assignment of a higher evaluation on that basis, 
alone.  As such, no more than the current 10 percent 
evaluation for traumatic arthritis with limitation of motion 
is warranted.  Furthermore, because the 10 percent evaluation 
assigned represents the greatest degree of disability 
resulting from arthritis since the grant of service 
connection, discussion of, and remand for consideration of 
"staged rating" is unnecessary.

As a final point, the Board notes that, because there are 
specific diagnostic codes to evaluate each of the veteran's 
disabilities, consideration of other diagnostic codes for 
evaluating the disabilities does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  However, even if such 
consideration was appropriate, in the absence of medical 
evidence of, or of disability comparable to, ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula, there is no basis for assignment of a 
higher evaluation for either disability under any other 
potentially applicable diagnostic code.  See Diagnostic Codes 
5256, 5258 and 5262.

Thus, the Board concludes that the preponderance of the 
evidence is against assignment of any rating higher than 10 
percent, for service-connected postoperative residuals of a 
meniscectomy with chondromalacia right patella, with pain, 
effusion and anterior-posterior laxity, or higher than 
10 percent for service connected traumatic arthritis of the 
right knee, with limitation of motion.  Accordingly, as to 
both claims, the benefit-of-the-doubt rule does not apply.  
 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate either of the veteran's right knee disabilities.  In 
this regard, the Board notes that there has been no showing 
that either disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
respective evaluation), has necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  Concerning the question of whether 
either disability is so severe as to cause marked 
interference with his employability-beyond that contemplated 
in the assigned evaluation-the Board is mindful of the fact 
that the veteran indicates that he has taken little time off 
from work.  While the veteran's right knee problems certainly 
interfere with his employment, especially on occasional 
exacerbation approximately three time a year, this 
interference is not more than that which is already 
contemplated by the 10 percent evaluation each for arthritis 
and instability.  On the contrary, during his June 1997 
Travel Board hearing the veteran denied taking any time off 
from work in the past 6 months due to his service-connected 
right knee disorders.  Therefore, in the absence of evidence 
of factors specifically pertaining to either right knee 
disability that might warrant extra-schedular consideration, 
such Board is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  












ORDER

The claim for a rating in excess of 10 percent for residuals 
of a meniscectomy with chondromalacia right patella, with 
pain and effusion is denied.  

As the assignment of the initial 10 percent evaluation for 
traumatic arthritis of the right knee with limitation of 
motion was proper, a higher rating is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

